DETAILED ACTION
This office action is in response to the above identified patent application with regards to the amendments filed on 4/1/2021.  Claims 1-3, 5-11 and 15-24 are currently pending and being examined.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/1/2021 has been entered.
 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Edward Kmett on 7/16/2021.
The application has been amended as follows: 
In the Claims:

an inner liner wall extended annularly around a combustor centerline; and 
an outer liner wall extended annularly around the combustor centerline, wherein the inner liner wall and the outer liner wall together define an involute wall extended at least partially as a spiral curve from a circumferential reference line around the combustor centerline, wherein the involute wall defines an involute combustion chamber therewithin, wherein the involute wall defines a first dilution opening therethrough and a shaped second dilution opening therethrough, the first dilution opening having a substantially circular cross section, and the shaped second dilution opening comprising a shearing protrusion defined by the involute wall, wherein the shaped second dilution opening has a concave shape, wherein the shearing protrusion defines the concave shape by extending into the shaped second dilution opening, and 
wherein the first dilution opening is directly opposed across the involute combustion chamber by the shaped second dilution opening.
2. The combustor assembly of claim 1, wherein the involute wall comprises a plurality of the first dilution openings and a plurality of the shaped second dilution openings, wherein the plurality of first dilution openings and the plurality of shaped second dilution openings are in an alternating circumferential arrangement 
3. The combustor assembly of claim 2, wherein at least one of the plurality of the first dilution openings and at least one of the plurality of the shaped second dilution openings are defined through the inner liner wall, and wherein the at least one of the plurality of first dilution openings and at least one of the plurality of shaped second dilution openings are defined through the outer liner wall.
5. The combustor assembly of claim 1, wherein the involute wall further defines a plurality of slotted openings in circumferential arrangement

6. The combustor assembly of claim 5, wherein the plurality of slotted openings is disposed downstream of the first dilution opening and the shaped second dilution opening.  

7. The combustor assembly of claim 6, wherein the plurality of slotted openings is disposed downstream of the first dilution opening and the shaped second dilution opening within three diameter-lengths of the first dilution opening 

8. The combustor assembly of claim 5, wherein the plurality of slotted openings defines a substantially herringbone pattern through one or both of the inner liner wall or the outer liner wall.  

9. The combustor assembly of claim 5, wherein the plurality of slotted openings comprises a plurality of first slotted openings in circumferential arrangement and a plurality of second slotted openings in circumferential arrangement disposed downstream of the first slotted opening.  

10. The combustor assembly of claim 9, wherein the plurality of second slotted openings are disposed between approximately 75 degrees to approximately 105 degrees offset from the plurality of first slotted openings.  

11. The combustor assembly of claim 10, wherein the plurality of first slotted openings are disposed between approximately 30 degrees and approximately 60 degrees offset relative to an axial reference line of the combustor assembly.  
  
15. The combustor assembly of claim 1, wherein the shearing protrusion defines a substantially triangular cross-sectional area.  

16. The combustor assembly of claim 1, wherein the combustor assembly defines a trapped vortex combustor assembly.  

17. The combustor assembly of claim 1, wherein the combustor assembly defines a primary combustion zone and a secondary combustion zone downstream of the primary combustion zone, and wherein the first dilution opening and the shaped second dilution opening are each defined in fluid communication with the secondary combustion zone.  

18. The combustor assembly of claim 1, further comprising: an outer shell substantially surrounding the involute wall

19. The combustor assembly of claim 18, further comprising: 
an outer diffuser wall extended radially outward of the outer shell; and 
an inner diffuser wall extended radially inward of the outer shell, wherein the outer diffuser wall and the inner diffuser wall together define a pressure vessel surrounding the outer shell and the involute wall.

20. A gas turbine engine, the gas turbine engine comprising: 
trapped vortex combustor assembly comprises: 
an involute wall extended at least partially as a spiral curve from a circumferential reference line around a combustor centerline, wherein the involute wall comprises an inner liner wall and an outer liner wall each extended annularly around the combustor centerline; and wherein the involute wall defines an involute combustion chamber, and further wherein the involute wall defines a first dilution opening therethrough and a shaped second dilution opening therethrough, wherein the first dilution opening and the shaped second dilution opening are in circumferential arrangement around the involute wall and are opposed to one another directly across the involute combustion chamber, the first dilution opening having a substantially circular cross section, and the shaped second dilution opening comprising a shearing protrusion defined by the involute wall , wherein the shaped second dilution opening has a concave shape, and wherein the shearing protrusion defines the concave shape by extending into the shaped second dilution opening.  

21. The combustor assembly of claim 1, wherein the shaped second dilution opening has a substantially U-shaped cross-sectional area, a substantially V-shaped cross-sectional area, or a substantially crescent-shaped cross-sectional area.  

22. The gas turbine engine of claim 20, wherein the shaped second dilution opening having a substantially U-shaped cross-sectional area, a substantially V-shaped cross- sectional area, or a substantially crescent-shaped cross-sectional area.  

Claims 23 and 24 have been Canceled

Allowable Subject Matter
Claims 1-3, 5-11 and 15-22 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 1 and 20 have not been rejected using prior art because no references, or reasonable combination thereof, could be found which disclose or suggest an involute combustor having an involute wall with a first dilution opening and a second dilution opening, wherein the first and second dilution openings are opposite each other across the volute combustor, and .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Todd Jordan whose telephone number is (571) 272-3925 and fax number is (571) 273-3925.  The examiner can normally be reached on Monday thru Thursday between 8 and 4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd E Manahan can be reached on (571) 272-4713.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.
/ T.J. /Examiner, Art Unit 3741



/TODD E MANAHAN/Supervisory Patent Examiner, Art Unit 3741